Citation Nr: 0801853	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for impotence as secondary 
to service-connected prostatitis.  

(The issues concerning service connection for post-traumatic 
stress disorder (PTSD) and residuals of burns to the hands 
and feet; whether new and material evidence has been 
presented to reopen claims for service connection for a 
duodenal ulcer, arteriosclerotic heart disease, and a 
herniated nucleus pulposus; and an increased rating for 
prostatitis, currently rated 10 percent, are the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law




WITNESSES AT HEARINGS ON APPEAL

The appellant, his wife, and representative John P. Dorrity.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1946 to November 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, on behalf of the RO in Newark, New Jersey.  A 
hearing was conducted at the RO by Veterans Law Judge Cheryl 
Mason in September 2004.  Another Board hearing was held at 
the RO in June 2007 at which testimony was also accepted 
concerning the above issue; Veterans Law Judge Mary Gallagher 
presided at that hearing.  Accordingly, this appeal was 
referred to a panel of Judges, including Judges Mason and 
Gallagher.  See 38 U.S.C.A. § 7107(c) (West 2002).  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in September 2004.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

Concerning the veteran's representation, the Board notes that 
the above-listed attorney is representing the veteran as to 
the claim for service connection for impotence currently 
before the Board and the issue concerning compensation under 
38 U.S.C.A. § 1151 that is being remanded to the RO.  The 
representative for the remaining issues that are the subject 
of a separate Board decision is the National Association of 
County Veterans Service Officers.  The Board also draws the 
RO's attention to a notation on the VA Form 21-22 contained 
in the veteran's claims file to the effect that any award of 
benefits as to the issues addressed herein must be processed 
by the RO's Attorney Fee Coordinator.  

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

As noted in the Board's October 2004 remand, in a 
correspondence dated in November 1993, the veteran stated 
that he became impotent as a result of the negligence of the 
VA Medical Center, Philadelphia, Pennsylvania, during a 
biopsy procedure performed in September 1992.  The RO treated 
this as a service connection claim; however, the claims file 
demonstrates that the veteran, and his representative, have 
continuously asserted that, in addition to a service 
connection claim, this was a claim under 38 U.S.C.A. § 1151.  
Their point was reiterated at the September 2004 hearing 
before Judge Mason.  The Board concurs with the veteran and 
his representative that the November 1993 statement from the 
veteran appears to be a new claim for benefits under 38 
U.S.C.A. § 1151.  The issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 pertaining to impotence has never 
been adjudicated by the RO.  The Board's October 2004 Remand 
directed the RO to do so, but the RO only issued a 
supplemental statement of the case (SSOC) that included that 
issue.  An SSOC is insufficient for adjudication of a new 
issue.  See 38 C.F.R. § 19.31(a) (2007).  Therefore, that 
issue must be remanded once again for issuance of a rating 
decision that considers all of the pertinent evidence.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to insure compliance).  The Board 
would point out that the law governing compensation benefits 
under Section 1151 has changed since the veteran filed his 
claim in 1993.  The regulations state that, for claims 
received on or before October 1, 1997, as in this case, the 
provisions of 38 C.F.R. § 3.358 (2007) apply.  

In addition, as noted in the October 2004 remand, the claim 
for benefits under 38 U.S.C.A. § 1151 is inextricably 
intertwined with the issue currently on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when issues are considered inextricably intertwined, VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, final 
appellate consideration of the issue currently before the 
Board must be deferred pending adjudication of the § 1151 
issue.  

The Board also notes that the supplemental statement of the 
case (SSOC) in February 2007 included the two issues related 
to impotence.  The veteran's attorney - his representative 
regarding those issues - was not provided a copy of that 
SSOC.  Accordingly, the veteran's attorney should be provided 
a SSOC that covers the information contained in the February 
2007 SSOC concerning those issues.  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran's representative, 
AnnMarie D. Mulcahey Leikauf, Attorney at 
Law, a copy of the information in the 
February 2007 SSOC concerning the two 
issues related to impotence (service 
connection and Section 1151).  

2.  Review the claims file and adjudicate 
in a rating decision the veteran's claim 
for VA benefits for impotence under 
38 U.S.C.A. § 1151 as result of a 
prostate biopsy, including as due to 
aggravation of any existing impotence, 
specifically considering the provisions 
of 38 C.F.R. § 3.358.  Provide 
appropriate notice of the decision and of 
the claimant's appellate rights to the 
claimant and his attorney.

3.  Readjudicate the issue concerning 
service connection for impotence as 
secondary to service-connected 
prostatitis, considering the evidence 
submitted at the June 2007 hearing and 
any other evidence received since the 
February 2007 SSOC.  If that benefit 
remains denied, furnish the veteran and 
his attorney an SSOC on the secondary 
service connection issue and give them an 
opportunity to respond.  Then return the 
case to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	CHERYL MASON	JONATHAN B. KRAMER
	               Veterans Law Judge                               
Acting Veterans Law Judge
         Board of Veterans' Appeals                         
Board of Veterans' Appeals


	                         
__________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

		(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


